Citation Nr: 0305270	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  99-00 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Bunch, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to December 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 1998 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that: rating decisions in March 1972 and 
September 1989 denied entitlement to service connection for a 
back disorder; a rating decision in February 1986 denied 
entitlement to service connection for hypertension; and a 
rating decision in September 1989 denied entitlement to 
service connection for hearing loss.  The veteran was duly 
notified of those decisions; he did not file timely 
substantive appeals and the decisions became final.  In 
February 2001 the Board found that new and material evidence 
had been submitted for all three of the issues on appeal, and 
then remanded those issues to the RO.  

In a May 2002 rating decision the RO granted entitlement to 
service connection and awarded a noncompensable rating for 
right ear hearing loss and arthralgia of the lumbosacral 
spine, and a 10 percent rating for tinnitus.  The veteran 
submitted an October 2002 notice of disagreement with the May 
2002 Rating Decision that awarded a noncompensable rating for 
his back disability.  

A December 2002 rating decision by a Decision Review Officer 
awarded the veteran a 10 percent evaluation for arthralgia of 
the lumbosacral spine, residual of a back injury with a 
history of chronic muscle strain.  However, this is not 
considered a full grant of the veteran's claim.  The filing 
of a Notice of Disagreement (NOD) initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408- 410 
(1995).  The RO has not yet issued a Statement of the Case as 
to the issue of an increased initial evaluation for a back 
disability.  Under the jurisprudence of the United States 
Court of Appeals for Veterans Claims (the Court), the Board 
is obligated to remand the issue.  See Manlicon v. West, 12 
Vet. App. 238 (1999).  Consequently, the matter will be 
addressed in the REMAND portion of this decision.

FINDINGS OF FACT

1.  There is no clear and unmistakable evidence that 
hypertension was diagnosed prior to service.  

2.  Hypertension was not diagnosed during service or within 
in the first year after service.  

3.  The veteran's hypertension did not occur during his 
active military service.  

4.  There is no clear and unmistakable evidence that left ear 
hearing loss existed prior to service.

5.  There were no diagnoses of left ear hearing loss during 
service.

6.  There is no medical evidence of current left ear hearing 
loss.

7.  A left ear hearing disorder was not present in service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1111, 1112, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309 (2002).

2.  A left ear hearing disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.385 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  The final rule 
implementing the VCAA was published on August 29, 2001. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of the amendments relating to 
claims to reopen previously denied claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  With regard to the instant case, the 
information and evidence needed is that which would 
demonstrate that entitlement to service connection for left 
ear hearing loss and hypertension was warranted.  Such action 
was accomplished by means of statement of the case, the 
supplemental statements of the case, and multiple letters, 
such as a June 2002 letter, from the RO to the veteran.  In 
January 2003 the RO informed the veteran of the provisions of 
the VCAA as well as informing the veteran that he needed to 
identify relevant evidence and provide contact information.  
These documents informed the veteran of the relevant 
criteria, and evidence needed, by which entitlement to left 
ear hearing loss and hypertension could be granted.  He was 
also notified of the information needed through letters from 
VA seeking additional evidence.  He was advised that he was 
to furnish the names and addresses of all health care 
providers who have treated him for his left ear hearing loss 
and hypertension, which were not currently of record.  See 
Quartucccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, 
the February 2001 Board remand furnished the veteran and his 
representative sets forth the duty to assist requirements of 
the VCAA.  In view of these actions by VA, the Board finds 
that VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed; the 
discussions in these various documents apprised him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  Such action has been accomplished, as 
noted above, by the Board remand and by the letters sent to 
the appellant.  The Board concludes that all pertinent 
evidence has been obtained, and that no further development 
of the case is warranted.  VA has satisfied its duties to 
notify and assist the appellant in this case.  

I.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

In addition, certain chronic diseases, including hypertension 
and hearing loss, may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 1000, 2000, 3000, and 4000 Hz are 40 
decibels or greater; the thresholds for at least 3 of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2002).

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
cause or influence peculiar to military service.  
Consideration will be given to the circumstances, conditions, 
and hardships of service.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2002).  

The veteran does not allege that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 2002) is not 
applicable in this case.



I. Hypertension

The veteran is seeking service connection for hypertension on 
direct and aggravation basis.  The veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
the veteran is not competent to offer medical opinion as to 
cause or etiology of the claimed disability as there is no 
evidence of record that the veteran has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board notes that an undated "DD-47 Record of Induction" 
Form shows that in the local board medical interview section 
that hypertension was listed as a defect.  However, there is 
no medical evidence to support this claim.  Here, the 
evidence shows that there was no diagnosis of hypertension on 
his pre-induction examination Accordingly, the Board 
concludes that there is no clear and unmistakable evidence of 
a diagnosis of hypertension prior to service.  

Service medical records indicate that the veteran's blood 
pressure was noted as normal.  Moreover, there was no 
diagnosis of hypertension during service, or upon discharge.  
Even assuming hypertension did exist prior to service, the 
Court has clarified that the presumption of aggravation under 
38 C.F.R. § 3.306 (2002) is applicable only if the 
pre-service disability underwent an increase in severity 
during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); see also Browder v. Brown, 5 Vet. App. 268, 271 
(1993).  In the instant case, as hypertension was not 
diagnosed during service, there is no medical evidence that 
it increased in severity during service.  

Moreover, the medical evidence does not support a conclusion 
that the veteran's hypertension is attributable to service.  
The first evidence of a diagnosis of hypertension of record 
was in January 1986 when Dr. Klein reported that the veteran 
had a history of mild hypertension since 1982, more than 10 
years after service.  Subsequently, Dr. Klein, in a November 
1998 stated the veteran's hypertension is "related somewhat 
to his military service."  

In a May 2002 VA addendum to the March 2001 VA examination, 
the examiner stated that a review of the veteran's service 
records indicate that his blood pressure was normal at 
entrance and that it was normal during service and at the 
time of his discharge.  The examiner further stated that he 
saw no records to indicate that the veteran's blood pressure 
was abnormal within one year following his discharge.    

The Board finds that the May 2002 VA examiner's opinion is 
more persuasive than that of Dr. Klein, as it is based on 
review of the veteran's claims file.  Dr. Klein's statement 
regarding the relationship between the veteran's hypertension 
and his military service is speculative.  There is no 
indication that Dr. Klein reviewed the veteran's entire 
claims file, to include his service medical records, 
especially given that no mention is made of any medical 
records in his opinion.  The Court has held that medical 
history provided by the veteran does not transform that 
history into medical evidence.  See LeShore, 8 Vet. App. at 
409.  Accordingly, the Board finds that there is no competent 
evidence of hypertension during service, within one year of 
separation from service, or that hypertension is directly 
related to the veteran's active service.

Under these circumstances, the preponderance of the evidence 
is against the veteran's claim.  Therefore the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Left ear hearing loss

The veteran is seeking service connection for left ear 
hearing loss on direct and aggravation basis.  The veteran is 
competent as a layperson to report that on which he has 
personal knowledge.  See Layno, 6 Vet. App. at 470.  However, 
the veteran is not competent to offer medical opinion as to 
cause or etiology of the claimed disability as there is no 
evidence of record that the veteran has specialized medical 
knowledge.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.

The Board notes that on his January 1968 pre-induction 
examination that the veteran was noted as having defective 
hearing.  The diagnosis of defective hearing did not indicate 
whether or not the veteran had bilateral hearing loss, or 
hearing loss only in either the right or left ear.  Since 
there is no indication as to whether left ear hearing loss 
was present pre-induction, the Board concludes that left ear 
hearing loss did not clearly and unmistakably exist prior to 
service.  

Service medical records do not show a diagnosis of left ear 
hearing loss during service or at discharge.  Even assuming 
left ear hearing loss did exist prior to service, the Court 
has clarified that the presumption of aggravation under 38 
C.F.R. § 3.306 (2002) is applicable only if the pre-service 
disability underwent an increase in severity during service.  
See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); see also 
Browder v. Brown, 5 Vet. App. 268, 271 (1993).  In the 
instant case, as left ear hearing loss was not diagnosed 
during service, there is no medical evidence that it 
increased in severity during service.  

The Board also finds that the medical evidence does not 
support a conclusion that the veteran's left ear hearing loss 
is attributable to service.  The first competent evidence of 
left ear hearing loss is found in a private June 1992 record 
more than 15 years after service.  Subsequently, in November 
1998, the veteran's private physician, Dr. Klein's stated 
that the veteran's hearing was related somewhat to service.

However, although the veteran was found to have mild left ear 
hearing loss in June 1992, the March 2001 VA examiner found 
that the veteran's left ear hearing was normal. The VA 
examiner stated that he had reviewed the June 1992 
audiological readings and found them to be similar to the 
readings that he had obtained during his examination of the 
veteran.  Thus, the Board finds that although the veteran was 
found to have mild left ear hearing loss in June 1992, that 
those findings are not nearly as recent as the March 2001 VA 
examination.  Also, the March 2001 VA examiner specifically 
reviewed the June 1992 audiological results of the left ear 
and found them to be similar to the results found in March 
2001, where he found that the veteran's left ear hearing was 
normal.  For those reasons, the Board finds the March 2001 VA 
examiner's opinion that the veteran's left ear is normal is 
more probative than the June 1992 finding of mild hearing 
loss.  

Finally, the Board finds that the opinion of the March 2001 
VA examiner is of greater probative value than that of Dr. 
Klein.  Dr. Klein's November 1998 letter does not mention the 
veteran's medical history, or provide either a specific 
diagnosis as to what type of "hearing" disorder was 
diagnosed.  He also does not provide any explanation as to 
the basis of his opinion.  See LeShore, 8 Vet. App. at 409.  
Accordingly, the Board finds that there is no competent 
evidence of left ear hearing disorder during service, or that 
a left ear hearing disorder is directly related to the 
veteran's active service.

To summarize, the veteran's statements and testimony 
describing the symptoms of hearing problems and inservice 
events are considered to be competent evidence. However, he 
is layperson and is not competent to give a medical opinion 
on actual diagnosis or etiology of a condition.  Espiritu, 
supra.  In this regard, the most recent audiological 
examination showed no hearing loss pursuant to 38 C.F.R. § 
3.385 (2002).  Without evidence of a current disability, 
service connection is not warranted.  Thus, as the Board 
finds that the current level of left ear hearing loss does 
not meet VA requirements for hearing loss.  


ORDER

Entitlement to service connection for hypertension is denied.  
Entitlement to service connection for left ear hearing loss 
is denied.


REMAND

As noted previously, the RO granted entitlement to service 
connection and awarded a noncompensable rating for right 
arthralgia of the lumbosacral spine in a May 2002.  The 
veteran then submitted an October 2002 notice of disagreement 
with that decision.  Subsequently, a December 2002 rating 
decision by a Decision Review Officer awarded the veteran a 
10 percent evaluation for arthralgia of the lumbosacral 
spine, residual of a back injury with a history of chronic 
muscle strain.  However, the Board notes that the 10 percent 
award for a back disability granted in the December 2002 
rating decision is not a full grant of benefits of this 
issue.  

A statement of the case addressing this issue is not of 
record.  The Court has directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and a statement of the case addressing the issue was 
not sent, the Board should remand the issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

In light of the above circumstances, this case is REMANDED to 
the RO for the following action:

The RO should issue a statement of the 
case addressing the appropriate rating 
for the veteran's service connected 
arthralgia of the lumbosacral spine, 
residual of a back injury with a history 
of chronic muscle.  The veteran and his 
representative should be provided with 
copies of the SOC and advised of the time 
period in which to perfect the appeal of 
this issue to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The appeal should not be returned to the Board 
unless the veteran files a timely substantive appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


